Citation Nr: 0808377	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  04-16 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for bronchitis with 
emphysema, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran had active military service from August 1962 to 
May 1965, and from October 1965 to August 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which continued the 30 percent rating for 
the veteran's service-connected respiratory disability.

The veteran provided testimony at a hearing before the 
undersigned Veterans Law Judge in October 2005.  A transcript 
of this hearing has been associated with the veteran's VA 
claims folder.

In December 2005, the Board remanded this case for additional 
development, to include a new VA medical examination.  Such 
an examination was conducted in March 2007.  Although the 
veteran's representative contended in a January 2008 
statement that this examination was inadequate, for the 
reasons detailed below the Board finds that it is sufficient 
for rating purposes.  Therefore, the Board finds that the 
remand directives have been completed, and that a new remand 
is not required to comply with the holding of Stegall v. 
West, 11 Vet. App. 268 (1998).

In addition, the Board observes that it also determined in 
December 2005 that the veteran was not entitled to an initial 
rating in excess of 50 percent for a schizoaffective 
disorder.  Nothing in the record indicates the veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court).  Accordingly, that decision is 
final and the Board no longer has jurisdiction over that 
issue.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case has been 
completed.

2.  The preponderance of the competent medical evidence 
indicates that the veteran's current respiratory problems are 
due to tobacco use.

3.  The competent medical evidence does not reflect that 
pulmonary function testing shows FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40 to 55 percent predicted

4.  The record does not reflect that the veteran's service-
connected bronchitis with emphysema presents such an 
exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's service-connected bronchitis with emphysema are not 
met.  38 U.S.C.A. §§ 1103, 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.10, 4.96, 4.97, 
Diagnostic Codes 6600-6603 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, as well as a duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court has held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 120 (2004).  In this case, the veteran was 
sent pre-adjudication notice regarding the current appellate 
claim by a letter dated in September 2002, which is clearly 
prior to the November 2002 rating decision that is the 
subject of this appeal.  He was also sent additional 
notification by letters dated in January 2006, May 2006, 
September 2006, and December 2006.  Taken together, these 
letters informed the veteran of the evidence necessary to 
substantiate his current appellate claim, what information 
and evidence he must submit, what information and evidence 
will be obtained by VA, and indicated the need for the 
veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
holding in Quartuccio, supra.  Moreover, the September 2006 
letter included information regarding disability rating(s) 
and effective date(s) as mandated by the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008), regarding the information that 
must be provided to a claimant in the context of an increased 
rating claim.  Specifically, the Court held that section § 
5103(a) requires: (1) at a minimum, that the Secretary notify 
the claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; and 
(3) the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation-e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip op. at 5-6. 

In regard to the aforementioned criteria, the Board notes 
that the September 2002 letter satisfies element (1), while 
the September 2006 letter satisfies element (3).  Although 
none of the aforementioned notification letters contained the 
specific criteria of the relevant Diagnostic Codes (i.e., 
element (2)), this information was included in both the 
February 2004 Statement of the Case (SOC) and the September 
2007 Supplemental SOC.  The Board also notes that the veteran 
has actively participated in the processing of his case, and 
the statements submitted in support of his claim have 
indicated familiarity with the requirements for the benefits 
sought on appeal.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (VA can demonstrate that a notice defect is not 
prejudicial if it can be demonstrated ... that any defect in 
notice was cured by actual knowledge on the part of the 
appellant that certain evidence (i.e., the missing 
information or evidence needed to substantiate the claim) was 
required and that the appellant should have provided it.); 
see also Overton v. Nicholson, 20 Vet. App. 427 (2006).  

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In view of the 
foregoing, the Board finds that the veteran was notified and 
aware of the evidence needed to substantiate this claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  Accordingly, there is no further 
duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available medical records 
pertinent to the issue on appeal are in the claims folder.  
Nothing indicates that the veteran has identified the 
existence of any other relevant evidence that has not been 
obtained or requested.  Further, he has had the opportunity 
to present evidence and argument in support of this claim, to 
include at the October 2005 Board hearing.  Moreover, he was 
accorded VA medical examinations in October 2003 and March 
2007 regarding this case.  Consequently, for these reasons, 
the Board concludes that VA has fulfilled the duty to assist 
the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

In this, and in other cases, only independent medical 
evidence may be considered to support medical findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Consequently, his 
contentions cannot constitute competent medical evidence.  
38 C.F.R. § 3.159(a)(1).


Legal Criteria.  Disabilities must be reviewed in relation to 
their history.  38 C.F.R. § 4.1.  Other applicable, general 
policy considerations are:  interpreting reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture so 
that the current rating may accurately reflect the elements 
of disability, 38 C.F.R. § 4.2; resolving any reasonable 
doubt regarding the degree of disability in favor of the 
claimant, 38 C.F.R. § 4.3; where there is a question as to 
which of two evaluations applies, assigning the higher of the 
two where the disability picture more nearly approximates the 
criteria for the next higher rating, 38 C.F.R. § 4.7; and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disability upon the 
person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court 
recently held that "staged" ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

With regard to the veteran's request for an increased 
schedular evaluation, the Board will only consider the 
factors as enumerated in the applicable rating criteria.  See 
Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).

The veteran's service-connected disability has been evaluated 
pursuant to 38 C.F.R. § 4.97, Diagnostic Codes 6600-6603.  
Both Codes provide that a 10 percent evaluation for 
bronchitis is warranted when the FEV1 is 71 to 80 percent 
predicted, or; FEV1/FVC is 71 to 80 percent predicted, or; 
DLCO (SB) of 66 to 80 percent predicted.  A 30 percent 
evaluation is assigned when the FEV1 is 56 to 70 percent 
predicted, or; FEV1/FVC is 56 to 70 percent predicted, or; 
DLCO (SB) of 56 to 65 percent predicted.  A 60 percent 
evaluation is assigned when the FEV1 is 40 to 55 percent 
predicted, or; FEV1/FVC is 40 to 55 percent predicted, or; 
DLCO (SB) of 40 to 55 percent predicted, or with maximum 
oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A maximum 100 percent rating is 
awarded for FEV-1 less than 40 percent of predicted value; or 
the ratio of FEV-1/FVC is less than 40 percent; or DLCO (SB) 
less than 40 percent predicted; or maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption (with cardiac or 
respiratory limitation); or cor pulmonale (right heart 
failure); or right ventricular hypertrophy; or pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
episode(s) of acute respiratory failure; or requires 
outpatient oxygen therapy.  38 C.F.R. § 4.97.

According to § 4.96, which discusses special provisions 
regarding the evaluation of respiratory conditions, 
coexisting respiratory conditions under Diagnostic Codes 6600 
through 6817 and 6822 through 6847 shall not be combined with 
each other. Rather, the rating entity must assign a single 
rating under the Diagnostic Code that reflects the 
predominant disability, with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

VA amended the Rating Schedule concerning respiratory 
conditions, effective from October 6, 2006.  VA added 
provisions that clarify the use of pulmonary function tests 
(PFTs) in evaluating respiratory conditions. A new paragraph 
(d) to 38 C.F.R. § 4.96, titled "Special provisions for the 
application of evaluation criteria for diagnostic codes 6600, 
6603, 6604, 6825-6833, and 6840-6845" has seven provisions, 
which state:

1.  PFTs are required to evaluate 
respiratory conditions except: i. when 
the results of a maximum exercise 
capacity test are of record and are 20 
ml/kg/min or less. If a maximum exercise 
capacity test is not of record, 
evaluation should be based on alternative 
criteria. ii. when pulmonary hypertension 
(documented by an echocardiogram or 
cardiac catheterization), cor pulmonale, 
or right ventricular hypertrophy has been 
diagnosed. iii. when there have been one 
or more episodes of acute respiratory 
failure. iv. when outpatient oxygen 
therapy is required.

2.  If the Diffusion Capacity of the Lung 
for Carbon Monoxide by the Single Breath 
Method (DLCO (SB)) test is not of record, 
evaluation should be based on alternative 
criteria as long as the examiner states 
why the DLCO (SB) test would not be 
useful or valid in a particular case.

3.  When the PFTs are not consistent with 
clinical findings, evaluation should be 
based on the PFTs unless the examiner 
states why they are not a valid 
indication of respiratory functional 
impairment in a particular case.

4.  Post-bronchodilator studies are 
required when PFTs are done for 
disability evaluation purposes except 
when the results of pre-bronchodilator 
PFTs are normal or when the examiner 
determines that post-bronchodilator 
studies should not be done and states 
why.

5.  When evaluating based on PFTs, post- 
bronchodilator results are to be used 
unless the post-bronchodilator results 
were poorer than the pre-bronchodilator 
results. In those cases, the pre-
bronchodilator values should be used for 
rating purposes.

6.  When the results of different PFTs 
(FEV-1, FVC, etc.) are disparate (so that 
the level of evaluation would differ 
depending on which test result is used), 
the test result that the examiner states 
most accurately reflects the level of 
disability should be used for evaluation.

7.  If the FEV-1 and the FVC are both 
greater than 100 percent, a compensable 
evaluation based on a decreased FEV-1/FVC 
ratio should not be assigned.

The Board further notes that when the final rule amending the 
respiratory portion of the rating schedule was published in 
the Federal Register in September 1996, it was noted that one 
person commented that VA should specify that pulmonary 
function be tested before bronchodilatation in order to 
reflect ordinary conditions of life.  The response of VA was 
as follows:

VA disagrees.  The American Lung 
Association/ American Thoracic Society 
Component Committee on Disability 
Criteria recommends testing for pulmonary 
function after optimum therapy.  The 
results of such tests reflect the best 
possible functioning of an individual and 
are the figures used as the standard 
basis of comparison of pulmonary 
function.  Using this standard testing 
method assures consistent evaluations.

61 Fed. Reg. at 46,723.

In exceptional cases where the schedular evaluations are 
found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities may be approved provided the case presents such 
an exceptional or unusual disability picture with related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).


Analysis.  In the instant case, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 20 percent for his service-connected 
bronchitis with emphysema.

Initially, the Board observes that the October 2003 VA 
examiner concluded that the veteran's current respiratory 
symptoms were of recent origin and were related to his 
history of smoking rather than to the service-connected 
respiratory disability.  As part of the December 2005 remand, 
the Board directed that a new examination be conducted, in 
part, to determine whether and to what degree the veteran's 
current respiratory symptoms are manifestations of the 
service-connected respiratory disability or are attributable 
to his history of tobacco use.  The Board acknowledges that 
the March 2007 VA examiner stated that it was not clear from 
the examination instructions what the service-connected 
respiratory disability was, which the veteran's 
representative contended in January 2008 made the examination 
inadequate.  Nevertheless, the examiner did indicate that all 
of the current respiratory symptoms were more likely than not 
attributable to the veteran's long smoking history, and that 
it was less likely than not any of them were related to the 
discrete episodes of in-service pleurisy, bronchitis, or to 
one episode of remote pneumonia.  

In short, the competent medical evidence reflects that the 
veteran's current respiratory symptoms are due to tobacco 
use; i.e., there is competent medical evidence on file which 
enables the Board to differentiate between symptomatology 
attributed to the nonservice-connected tobacco use and the 
service-connected bronchitis with emphysema.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998).  VA disability 
compensation benefits are not payable for any disability 
attributable to the use of tobacco products, either in 
service or afterwards.  See 38 U.S.C.A. 
§ 1103. 

The Board further notes that even if it were to attribute all 
of the veteran's current respiratory symptoms to his service-
connected disability, he would still not be entitled to a 
rating in excess of the current 30 percent evaluation.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).  
Simply put, the competent medical evidence does not indicate 
pulmonary function testing of FEV-1 of 40 to 55 percent 
predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO (SB) of 
40 to 55 percent predicted.  For example, pulmonary function 
testing conducted as part of the October 2003 VA medical 
examination showed, post-medication, FEV-1 to be 82 percent 
of predicted, and FEV-1/FVC to be 94 percent.  No DLCO (SB) 
result appears to have been made at this examination.  
Thereafter, pulmonary function testing conducted as part of 
the March 2007 VA examination showed: FEV1 to be 60 percent 
of predicted pre-medication, and 70 percent post-medication; 
FEV1/FVC to be 85 percent of predicted pre-medication, and 80 
percent post-medication; and DLCO (SB) to be 82 percent of 
predicted pre-medication.  These results do not correspond to 
the criteria for a rating in excess of 30 percent under 
either Diagnostic Code 6600 or 6603.  Consequently, he is not 
entitled to an increased schedular evaluation.

The Board also concurs with the RO's determination that the 
veteran's service-connected bronchitis with emphysema does 
not warrant consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).  A review of the record 
does not indicate he has been hospitalized for the service-
connected disability during the pendency of this case.  The 
Board acknowledges that the March 2007 VA examiner indicated 
that if the veteran is service connected for emphysema, then 
this condition is prohibitive of all exertional work, since 
even the minor exertion of dressing himself induces dyspnea 
and light-headedness.  However, the examiner stated that even 
with the emphysema the veteran still might have been able to 
accomplish sedentary work were it not for other issues such 
as memory problems, schizoaffective disorder, hearing loss, 
etc.  Further, the examiner stated that if the veteran is 
service connected for the in-service acute episodes of 
pleurisy, bronchitis or pneumonia that resolved, then these 
had no impact on his current employability.  As such, the 
Board finds that the medical evidence does not indicate he 
experiences "marked" interference with employability due to 
his service-connected respiratory disability.  To the extent 
he does experience interference with employment solely to 
this disability, the Board is of the opinion that such 
impairment has been adequately compensation by the current 
schedular rating.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  
Therefore, referral of the case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

For the reasons stated above, the Board finds that the 
veteran does not meet or nearly approximate the criteria for 
a rating in excess of 30 percent for his service-connected 
bronchitis with emphysema during any portion of the appeal 
period.  Thus, the Board concludes that the preponderance of 
the evidence is against the claim, and it must be denied.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert, supra; Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to an increased rating for bronchitis with 
emphysema, currently rated as 30 percent disabling, is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


